DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5 in the reply filed on 3/11/2021 is acknowledged.
Claims 4 and 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2021.
Examiner’s Comments
Claim 1, line 12 recites “at least one kind of linear low-density polyethylene” which should be changed to - - at least one linear low-density polyethylene - - to avoid any possible 112 issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation "the binder resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-081615 (English machine translation provided herein) in view of Hermel-Davidock et al. (US 2013/0046061).
JP2012-081615 discloses Packaging comprising (paragraph [0001]): a base layer including at least one layer of a biaxially oriented resin film (paragraphs [0026] – [0027]); and a sealant layer including at least a first thermoplastic resin layer (intermediate layer, paragraphs [0028] – [0035]) and a second thermoplastic resin layer (paragraphs [0043] – [0044]), wherein the base layer, the first thermoplastic resin layer, and the second thermoplastic resin layer are laminated in this order (pargraph [0059]), a density of a first resin forming the first thermoplastic resin layer is higher than a density of a second resin forming the second thermoplastic resin layer, the density of the first resin is 0.90 g/cm3 or higher, the density of the second resin is 0.92 g/cm3 or lower (paragraph [0062]), at least one of the first thermoplastic resin layer and the second 
JP2012-081615 does not disclose 200 to 2000 ppm of a lubricant including at least one of a fatty acid amide lubricant and a fatty acid ester lubricant.
Hermel-Davidock discloses 200 to 2000 ppm of a lubricant including at least one of a fatty acid amide lubricant and a fatty acid ester lubricant in a polyethylene sealant layer in order to provide improved anti-slip properties (paragraph [[0033], [0115]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided 200 to 2000 ppm of a lubricant including at least one of a fatty acid amide lubricant and a fatty acid ester lubricant in JP2012-081615 in order to provide improved anti-slip properties as taught or suggest by Hermel-Davidock.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-081615 (English machine translation provided herein) in view of Hermel-Davidock et al. (US 2013/0046061), as applied to claims 1-3 above, and further in view of JP2006-341887 (English machine translation provided herein).

JP2006-341887 discloses a packaging bag (paragraphs [0002] –[0003]) comprising a base layer, a transparent yellow ink layer comprising a binder and a sealant layer (paragraphs [0014] – [0015], [0021] – [0029]), wherein other transparent colors may be used in the ink layer (paragraph [0018]) for the purpose of providing UV shielding.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein a transparent pigment is dispersed in the binder resin in JP2012-081615 in order to provide UV shielding as taught or suggested by JP2006-341887.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 17, 2021